                                      1   FLETCHER C. ALFORD (SBN: 152314)
                                          RYAN B. POLK (SBN: 230769)
                                      2   JESSICA A. LUKE (SBN: 273047)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      3   275 Battery Street, Suite 2000
                                          San Francisco, CA 94111
                                      4   Telephone: (415) 875-3115
                                          Facsimile: (415) 986-8054
                                      5   falford@grsm.com
                                          rpolk@grsm.com
                                      6
                                          Attorneys for Defendants
                                      7   MENDOCINO COAST DISTRICT HOSPITAL; BOB EDWARDS; STEVE LUND; and
                                          WADE STURGEON
                                      8
                                          TWILA S. WHITE
                                      9   LAW OFFICE OF TWILA S. WHITE
                                          6033 West Century Boulevard
                                     10   Suite 810
                                          Los Angeles, CA 90045
                                     11   213 381 8749 office
Gordon Rees Scully Mansukhani, LLP




                                          213 381 8799 fax
   275 Battery Street, Suite 2000




                                     12   twilawhiteesq@yahoo.com
     San Francisco, CA 94111




                                     13   Attorney for Plaintiff
                                          Ellen Hardin
                                     14

                                     15
                                                                     UNITED STATES DISTRICT COURT
                                     16
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                     17
                                                                        (SAN FRANCISCO DIVISION)
                                     18

                                     19   ELLEN HARDIN,                                      )   CASE NO. 17-cv-05554-JST
                                                                                             )
                                     20                                Plaintiff,            )   JOINT STIPULATED
                                                                                             )   PROTECTIVE ORDER
                                     21          vs.                                         )
                                                                                             )   Complaint Filed: 09/25/17
                                     22   MENDOCINO COAST DISTRICT HOSPITAL, a )
                                          governmental entity or agency, exact form unknown;
                                     23   BOB EDWARDS, an individual; STEVE LUND, an )
                                          individual; WADE STURGEON, an individual; and )
                                     24   DOES 1 through 50, Inclusive,                      )
                                                                                             )
                                     25                                Defendants.           )

                                     26

                                     27

                                     28

                                                                                   -1-
                                                                   JOINT STIPULATED PROTECTIVE ORDER
                                      1   1.      PURPOSES AND LIMITATIONS

                                      2           Disclosure and discovery activity in this action are likely to involve production of

                                      3   confidential, proprietary, or private information for which special protection from public

                                      4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                                      5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

                                      6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                                      7   all disclosures or responses to discovery and that the protection it affords from public disclosure

                                      8   and use extends only to the limited information or items that are entitled to confidential treatment

                                      9   under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,

                                     10   below, that this Stipulated Protective Order does not entitle them to file confidential information

                                     11   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   that will be applied when a party seeks permission from the court to file material under seal.
     San Francisco, CA 94111




                                     13   2.      DEFINITIONS

                                     14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                                     15   information or items under this Order.

                                     16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                     17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                                     18   of Civil Procedure 26(c).

                                     19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                                     20   well as their support staff).

                                     21           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                                     22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                     23           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                                     24   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                     25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                     26   responses to discovery in this matter.

                                     27           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                     28

                                                                                    -2-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                      2   consultant in this action.

                                      3          2.7     House Counsel: attorneys who are employees of a party to this action. House

                                      4   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                      5          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

                                      6   entity not named as a Party to this action.

                                      7          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

                                      8   action but are retained to represent or advise a party to this action and have appeared in this action

                                      9   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                     10          2.10    Party: any party to this action, including all of its officers, directors, employees,

                                     11   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
     San Francisco, CA 94111




                                     13   Material in this action.

                                     14          2.12    Professional Vendors: persons or entities that provide litigation support services

                                     15   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                                     16   organizing, storing, or retrieving data in any form or medium) and their employees and

                                     17   subcontractors.

                                     18          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                                     19   “CONFIDENTIAL.”

                                     20          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                     21   Producing Party.

                                     22   3.     SCOPE
                                     23          The protections conferred by this Stipulation and Order cover not only Protected Material

                                     24   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                                     25   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                     26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                     27   However, the protections conferred by this Stipulation and Order do not cover the following

                                     28   information: (a) any information that is in the public domain at the time of disclosure to a

                                                                                       -3-
                                                                       JOINT STIPULATED PROTECTIVE ORDER
                                      1   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

                                      2   a result of publication not involving a violation of this Order, including becoming part of the public

                                      3   record through trial or otherwise; and (b) any information known to the Receiving Party prior to

                                      4   the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

                                      5   the information lawfully and under no obligation of confidentiality to the Designating Party. Any

                                      6   use of Protected Material at trial shall be governed by a separate agreement or order.

                                      7   4.     DURATION
                                      8          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                      9   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                     10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                     11   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
     San Francisco, CA 94111




                                     13   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                                     14   5.     DESIGNATING PROTECTED MATERIAL
                                     15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                     16   Non-Party that designates information or items for protection under this Order must take care to

                                     17   limit any such designation to specific material that qualifies under the appropriate standards. The

                                     18   Designating Party must designate for protection only those parts of material, documents, items, or

                                     19   oral or written communications that qualify – so that other portions of the material, documents,

                                     20   items, or communications for which protection is not warranted are not swept unjustifiably within

                                     21   the ambit of this Order.

                                     22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                     23   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                     24   encumber or retard the case development process or to impose unnecessary expenses and burdens

                                     25   on other parties) may expose the Designating Party to sanctions. If it comes to a Designating Party’s

                                     26   attention that information or items that it designated for protection do not qualify for protection,

                                     27   that Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

                                     28   designation.

                                                                                     -4-
                                                                     JOINT STIPULATED PROTECTIVE ORDER
                                      1           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

                                      2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                      3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                      4   designated before the material is disclosed or produced.

                                      5           Designation in conformity with this Order requires:

                                      6           (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                      7   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

                                      8   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                                      9   portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                     10   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                     11           A Party or Non-Party that makes original documents or materials available for inspection
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   need not designate them for protection until after the inspecting Party has indicated which material
     San Francisco, CA 94111




                                     13   it would like copied and produced. During the inspection and before the designation, all of the

                                     14   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                                     15   Party has identified the documents it wants copied and produced, the Producing Party must

                                     16   determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                     17   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

                                     18   legend to each page that contains Protected Material. If only a portion or portions of the material

                                     19   on a page qualifies for protection, the Producing Party also must clearly identify the protected

                                     20   portion(s) (e.g., by making appropriate markings in the margins).

                                     21           (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the

                                     22   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                     23   proceeding, all protected testimony.

                                     24           (c)     for information produced in some form other than documentary and for any other

                                     25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                                     26   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                                     27   portion or portions of the information or item warrant protection, the Producing Party, to the extent

                                     28   practicable, shall identify the protected portion(s).

                                                                                    -5-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                      2   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                      3   right to secure protection under this Order for such material. Upon timely correction of a

                                      4   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                      5   in accordance with the provisions of this Order.

                                      6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                      7          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                      8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                      9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                     10   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                     11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   original designation is disclosed.
     San Francisco, CA 94111




                                     13          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                                     14   by providing written notice of each designation it is challenging and describing the basis for each

                                     15   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                     16   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                                     17   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                                     18   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                                     19   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                                     20   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                     21   must give the Designating Party an opportunity to review the designated material, to reconsider the

                                     22   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                     23   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                                     24   has engaged in this meet and confer process first or establishes that the Designating Party is

                                     25   unwilling to participate in the meet and confer process in a timely manner.

                                     26          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                     27   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                                     28   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

                                                                                    -6-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

                                      2   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

                                      3   competent declaration affirming that the movant has complied with the meet and confer

                                      4   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                                      5   motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                      6   automatically waive the confidentiality designation for each challenged designation. In addition,

                                      7   the Challenging Party may file a motion challenging a confidentiality designation at any time if

                                      8   there is good cause for doing so, including a challenge to the designation of a deposition transcript

                                      9   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                     10   competent declaration affirming that the movant has complied with the meet and confer

                                     11   requirements imposed by the preceding paragraph.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          The burden of persuasion in any such challenge proceeding shall be on the Designating
     San Francisco, CA 94111




                                     13   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                     14   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                                     15   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                                     16   to retain confidentiality as described above, all parties shall continue to afford the material in

                                     17   question the level of protection to which it is entitled under the Producing Party’s designation until

                                     18   the court rules on the challenge.

                                     19   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                     20          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                     21   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                     22   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                     23   the categories of persons and under the conditions described in this Order. When the litigation has

                                     24   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                     25   DISPOSITION).

                                     26             Protected Material must be stored and maintained by a Receiving Party at a location and

                                     27   in a secure manner that ensures that access is limited to the persons authorized under this Order.

                                     28

                                                                                    -7-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                      2   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                      3   information or item designated “CONFIDENTIAL” only to:

                                      4          (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                                      5   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                                      6   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                                      7   attached hereto as Exhibit A;

                                      8          (b)     the officers, directors, and employees (including House Counsel) of the Receiving

                                      9   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                                     10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                     11          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
     San Francisco, CA 94111




                                     13   to Be Bound” (Exhibit A);

                                     14          (d)     the court and its personnel;

                                     15          (e)    court reporters and their staff, professional jury or trial consultants, mock jurors, and

                                     16   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                     17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                     18          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

                                     19   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                     20   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                     21   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                     22   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                     23   Stipulated Protective Order.

                                     24          (g)     the author or recipient of a document containing the information or a custodian or

                                     25   other person who otherwise possessed or knew the information.

                                     26   ///

                                     27   ///

                                     28   ///

                                                                                   -8-
                                                                   JOINT STIPULATED PROTECTIVE ORDER
                                      1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

                                      2           OTHER LITIGATION

                                      3           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                      4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                      5   must:

                                      6           (a)    promptly notify in writing the Designating Party. Such notification shall include a

                                      7   copy of the subpoena or court order;

                                      8           (b)    promptly notify in writing the party who caused the subpoena or order to issue in

                                      9   the other litigation that some or all of the material covered by the subpoena or order is subject to

                                     10   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                     11           (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Designating Party whose Protected Material may be affected.
     San Francisco, CA 94111




                                     13           If the Designating Party timely seeks a protective order, the Party served with the subpoena

                                     14   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                                     15   before a determination by the court from which the subpoena or order issued, unless the Party has

                                     16   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                                     17   expense of seeking protection in that court of its confidential material – and nothing in these

                                     18   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                                     19   disobey a lawful directive from another court.

                                     20   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                     21           LITIGATION

                                     22           (a)    The terms of this Order are applicable to information produced by a Non-Party in

                                     23   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                     24   connection with this litigation is protected by the remedies and relief provided by this Order.

                                     25           Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

                                     26   additional protections.

                                     27   ///

                                     28   ///

                                                                                    -9-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

                                      2   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                                      3   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                      4          (1)     promptly notify in writing the Requesting Party and the Non-Party that some or all

                                      5   of the information requested is subject to a confidentiality agreement with a Non-Party;

                                      6          (2)     promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                      7   this litigation, the relevant discovery request(s), and a reasonably specific description of the

                                      8   information requested; and

                                      9          (3)     make the information requested available for inspection by the Non-Party.

                                     10          (c)     If the Non-Party fails to object or seek a protective order from this court within 14

                                     11   days of receiving the notice and accompanying information, the Receiving Party may produce the
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
     San Francisco, CA 94111




                                     13   seeks a protective order, the Receiving Party shall not produce any information in its possession or

                                     14   control that is subject to the confidentiality agreement with the Non-Party before a determination

                                     15   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                                     16   of seeking protection in this court of its Protected Material.

                                     17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                     18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                     19   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                                     20   the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                     21   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                     22   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                     23   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                                     24   Agreement to Be Bound” that is attached hereto as Exhibit A.

                                     25   11.    INADVERTENT            PRODUCTION          OF      PRIVILEGED         OR     OTHERWISE

                                     26          PROTECTED MATERIAL

                                     27   When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                                     28   material is subject to a claim of privilege or other protection, the obligations of the Receiving

                                                                                   -10-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1   Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

                                      2   intended to modify whatever procedure may be established in an e-discovery order that provides

                                      3   for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

                                      4   (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                                      5   information covered by the attorney-client privilege or work product protection, the parties may

                                      6   incorporate their agreement in the stipulated protective order submitted to the court.

                                      7   12.    MISCELLANEOUS

                                      8          12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to

                                      9   seek its modification by the court in the future.

                                     10          12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                     11   no Party waives any right it otherwise would have to object to disclosing or producing any
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
     San Francisco, CA 94111




                                     13   Party waives any right to object on any ground to use in evidence of any of the material covered

                                     14   by this Protective Order.

                                     15          12.3     Filing Protected Material. Without written permission from the Designating Party

                                     16   or a court order secured after appropriate notice to all interested persons, a Party may not file in

                                     17   the public record in this action any Protected Material. A Party that seeks to file under seal any

                                     18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                                     19   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                     20   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                                     21   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                                     22   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                                     23   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the

                                     24   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed

                                     25   by the court.

                                     26   13.    FINAL DISPOSITION

                                     27          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                     28   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                                                                     -11-
                                                                      JOINT STIPULATED PROTECTIVE ORDER
                                      1   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                      2   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                      3   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                      4   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                      5   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                      6   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                      7   abstracts, compilations, summaries or any other format reproducing or capturing any of the

                                      8   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                                      9   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                     10   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                     11   and expert work product, even if such materials contain Protected Material. Any such archival
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   copies that contain or constitute Protected Material remain subject to this Protective Order as set
     San Francisco, CA 94111




                                     13   forth in Section 4 (DURATION).

                                     14   ///

                                     15   ///

                                     16   ///

                                     17   ///

                                     18   ///

                                     19   ///

                                     20   ///

                                     21   ///

                                     22   ///

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///

                                                                                   -12-
                                                                    JOINT STIPULATED PROTECTIVE ORDER
                                      1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

                                      2

                                      3    Dated: October 10, 2018                       GORDON REES SCULLY MANSUKHANI,
                                                                                         LLP
                                      4

                                      5                                                  By:    /s/ Jessica A. Luke
                                                                                               Fletcher C. Alford
                                      6
                                                                                               Ryan B. Polk
                                      7                                                        Jessica A. Luke
                                                                                               Attorneys for Defendants
                                      8                                                        MENDOCINO COAST DISTRICT
                                                                                               HOSPITAL; BOB EDWARDS; STEVE
                                      9                                                        LUND; and WADE STURGEON
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                           Dated: October 10, 2018                       LAW OFFICE OF TWILA S. WHITE
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13                                                  By:    /s/ Twila S. White
                                                                                               Twila S. White
                                     14                                                        Attorney for Plaintiff
                                                                                               Ellen Hardin
                                     15

                                     16                                           ATTESTATION
                                     17          In accordance with Civ. L.R. 5.1(i)(3), I attest that the concurrence in the filing of this
                                     18   document has been obtained from the other Signatories, which shall serve in lieu of their signatures
                                     19   on the document.
                                     20    Dated: October 10, 2018

                                     21                                                  By:      /s/ Jessica A. Luke
                                                                                                 Jessica A. Luke
                                     22

                                     23

                                     24   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                     25
                                                          11 2018
                                           Dated: October __,                                     ____________________________
                                     26                                                     United States District/Magistrate Judge
                                     27

                                     28

                                                                                  -13-
                                                                   JOINT STIPULATED PROTECTIVE ORDER
                                        1                                                EXHIBIT A

                                        2                   ACHKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                        3   I, _____________________________ [print or type full name], of ________________ [print

                                        4   or type full address], declare under penalty of perjury that I have read in its entirety and understand

                                        5   the Stipulated Protective Order that was issued by the United States District Court for the Northern

                                        6   District of California on ___________[date] in the case Hardin v. Mendocino Coast District

                                        7   Hospital et al 3:17-cv-05554-JST. I agree to comply with and to be bound by all the terms of this

                                        8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

                                        9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

                                       10   not disclose in any manner any information or item that is subject to this Stipulated Protective

                                       11   Order to any person or entity except in strict compliance with the provisions of this Order.
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12   I further agree to submit to the jurisdiction of the United States District Court for the Northern
       San Francisco, CA 94111




                                       13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

                                       14   even if such enforcement proceedings occur after termination of this action.

                                       15   I hereby appoint __________________________ [print              or     type      full    name]       of

                                       16   __________________________ [print or type full address and telephone number] as my

                                       17   California agent for service of process in connection with this action or any proceedings related to

                                       18   enforcement of this Stipulated Protective Order.

                                       19   Date:

                                       20   City and State where sworn and signed:

                                       21

                                       22   Printed name: ___________________
                                       23

                                       24   Signature: ______________________
                                       25

                                       26

                                       27

                                       28
1150789/40689842v.1



                                                                                     -14-
                                                                      JOINT STIPULATED PROTECTIVE ORDER
